Citation Nr: 1624277	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period of June 1, 2008 to October 2, 2009, and after October 5, 2011.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.  An April 2010 rating decision awarded an increased rating of 50 percent for PTSD, effective June 1, 2008.  Both assigned ratings remained on appeal, but the question of the proper ratings for the period prior to February 7, 2008, and from October 2, 2009, to October 6, 2011, was decided by the Board in November 2012 and July 2014 and is no longer at issue here. 

In March 2012, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

In November 2012 a Board decision, in pertinent part, granted the appeal for a higher disability rating for PTSD prior to February 7, 2008, but denied the appeal for a disability rating higher than 50 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in May 2013 granted a Joint Motion for Remand (JMR), vacating the Board's decision, and remanding the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The Board then issued a decision in July 2014 which, in pertinent part, granted a 70 percent disability rating for PTSD and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period of October 2, 2009, to October 5, 2011, and denied a disability rating higher than 50 percent after October 5, 2011.  The Veteran again appealed the Board's decision with respect to all of the periods after February 7, 2008, for which a disability rating higher than 50 percent was denied.  In June 2015, the Court granted a JMR on that appeal, vacating that portion of the Board's decision, and remanding the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

The Board notes that the Veteran was formerly represented in this matter by the law firm of Chisholm, Chisholm, and Kilpatrick (law firm).  In a statement filed with VA in January 2015 and a simultaneously transmitted correspondence to the law firm, the Veteran revoked his consent to have the law firm act as his representative.  Although the law firm continued to represent the Veteran in proceedings before the Court, those proceedings are separate from proceedings before the Board.  With respect to the VA appeals process, revocation of power of attorney/representative designation by the Veteran is considered effective upon receipt.  As a result, the Veteran is considered to be appearing pro se with respect to this decision.


FINDINGS OF FACT

1.  Between June 1, 2008, and October 2, 2009, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity as a result of such symptoms as difficulty in understanding complex commands, short-term memory problems, disturbances of motivation and mood, irritability, and difficulty in maintaining effective social relationships.  His disability picture did not more closely approximate one of occupational and social impairment with deficiencies in most areas, in that he did not exhibit such symptoms as obsessional rituals, illogical speech, inability to function independently and appropriately, or neglect of personal hygiene.  

2.  After October 5, 2011, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity as a result of such symptoms as difficulty in understanding complex commands, short-term memory problems, disturbances of motivation and mood, irritability, and difficulty in maintaining effective social relationships.  His disability picture did not more closely approximate one of occupational and social impairment with deficiencies in most areas, in that he did not exhibit such symptoms as obsessional rituals, illogical speech, inability to function independently and appropriately, or neglect of personal hygiene.


CONCLUSIONS OF LAW

1. Between June 1, 2008 and October 2, 2009, the criteria for a disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9413 (2015).

2. After October 5, 2011, the criteria for a disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In April 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded multiple VA examinations to include in May 2007, July 2009, June 2011, and October 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board has also reviewed and considered the private employability evaluation provided in November 2013.

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings have been found to be appropriate for the Veteran's PTSD, based on a distinct period of more intense symtpoms for which a 70 percent disability rating was granted; only the portion of the staged rating where a 50 percent rating was applied is currently on appeal.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Preface to Factual Recitation

As noted above, the Board has previously considered the appropriate ratings to be assigned to the periods on appeal on two separate occasions, in November 2012 and July 2014.  In both cases, the Board's decisions were appealed to and vacated by the Court with respect to the time periods which remain on appeal, based on determinations that the Board failed to specifically address certain individual pieces of evidence which might lead to a more favorable outcome for the Veteran.  The Board has, on all occasions, reviewed and considered in full every aspect of the evidence and every record contained in the claims file and has always endeavored to set forth all of the relevant evidence.  To that end, the recitation of facts below, with the exception of those records highlighted by the Court, will be largely duplicative of the two prior Board decisions.  Such repetition is unavoidable in that the record remains the same and the relevant evidence is also unchanged.

Facts

June 1, 2008, to October 2, 2009

The Board notes the Veteran has been granted a temporary rating of 100 percent effective February 7, 2008, to May 31, 2008, for a period of hospitalization and treatment for his service-connected disability beyond 21 days.  See 38 C.F.R. § 4.30.  As the effective date of this award is not at issue, these dates will not be considered by the Board at the present time.

At the time of his hospital discharge in May 2008, the Veteran was found to no longer be a danger to himself or others.  He described himself as being in a good mood and his providers were satisfied with his completion of the program provided.  He was assigned a GAF score of 55 at discharge, indicative of a moderate level of impairment.

The Veteran was provided a VA examination in July 2009.  At that time, he reported symptoms including poor sleep, nightmares, flashbacks, depression, limited interest in social activities and avoidance of crowds.  He continued to struggle with anger and irritability.  He was still living with his wife and was not working due to health problems.  In providing a history, the Veteran mentioned that he had once tried to kill his brother in the 1970s and once shot at someone at work; both incidents were in the past, during a time when he used to fight with a lot of guys at work.  Objective evaluation showed the Veteran as alert, oriented, and casually dressed and groomed.  He was cooperative with the examiner, maintained good eye contact, and appeared tired.  He denied any suicidal or homicidal ideas and his cognitive function, insight, and judgment were good.  Although he reported having audio and visual hallucinations, specifically seeing snakes and bugs, and speaking to people who weren't there during flashbacks, there was no overt psychosis evident.  The examiner assigned a GAF score of 53 and assessed the Veteran's prognosis as guarded.

The Veteran was briefly hospitalized for extreme depression with suicidal ideation in early October 2009 when he was deemed to be a threat to himself.  On admission to the hospital his GAF score was 35.  He reported that he had been off his medication for a few weeks.  After 5 days of inpatient treatment and medication, his depression improved and he returned to feeling confident and sleeping normally.  The date of admission for treatment is the starting date for the assignment of the 70 percent disability rating which is no longer on appeal.


Since October 5, 2011

The Veteran was given another VA psychiatric examination in October 2011.  He was still married to his wife and still receiving medication and treatment at his local VA medical center.  He continued to have flashbacks, nightmares, and intrusive thoughts of Vietnam, and continued to avoid crowds, to be socially isolated, depressed, paranoid, hypervigilant, and anxious.  On objective evaluation, he was alert and oriented, properly groomed, and did not exhibit any inappropriate behavior.  He had mild memory loss and poor motivation and his mood was sad.  He had some suicidal ideation but no plans, and no homicidal ideation or plans.  He did not exhibit obsessive rituals or poor impulse control and his cognitive functioning was normal.  He denied any audio or visual hallucinations.  The examiner assigned a GAF score of 45 and found that the Veteran was competent to manage his financial affairs.  The examiner indicated that the Veteran's symptoms were best described as resulting in occupational and social impairment with reduced reliability and productivity.

The Veteran has continued to receive ongoing mental health treatment through VA.  Records of his treatment from 2011 through 2013 have shown largely consistent functioning with PTSD that is moderate in nature.  GAF scores have ranged from 51, for a brief period in June 2011, to 58, with a score of 55 consistently assigned since September 2011.  Treatment notes show that he has been participating in counseling with his wife and generally doing well, with only occasional outbursts of irritability due to family stress. 

At his March 2012 personal hearing, the Veteran and his wife testified that his PTSD resulted in recurrent suicidal thoughts, a depressed mood, and frequent angry outbursts.  The Veteran reported that he avoided social gatherings due to a fear of crowds, and testified that at his son's wedding he had been unable to sit in the front row, but had to "hide" in the back, although he did say he was able to stay and witness the ceremony.  He also testified that he experienced flashbacks regularly, during which his wife stated that he referred to her as his nurse and talked to or about service buddies James and Phil.  He and his wife reported that he used to feel compelled to check outside for the source of any unusual noise; although he no longer did that, he did still regularly patrol the house.  

In November 2013, the Veteran participated in a private "Employability Evaluation" by a Vocational Rehabilitation Counselor (VRC).  The resulting report contained an overview of the Veteran's history, to include summaries of the VA examination findings and VA treatment notes discussed above.  The VRC also noted the Veteran's work history and included a full job description of his primary occupation to include the nature of the heavy physical demands involved, the specific tasks associated with the job, and noted that it is a skilled occupation requiring two to four years of specific vocational preparation.  The Veteran provided information regarding his current symptoms, noting that he had a fear of the woods and experienced episodes of disorientation four or five times a month which caused him to isolate himself and which frightened his wife, and reported that he benefited from individual and group counseling and support groups.  He had episodes of talking to people who were not there, usually service buddies, and had feelings of hopelessness and despair, but denied any suicidal ideation.  He had difficulty with sequencing tasks and described once getting lost on his way to dinner at his son's home.  He admitted that he could not perform the physical demands of his prior profession, but felt that the primary barriers were his difficulty concentrating, poor memory, and problems sequencing tasks.  The VRC concluded that the Veteran was not employable and specifically felt that the fluctuating nature of the Veteran's PTSD symptoms was a barrier to employment.

Analysis

In the November 2014 decision, the Board found that the evidence warranted a higher disability rating of 70 percent for the specific period of October 2, 2009, to October 5, 2011.  In the appeal to the Court and the JMR, the Veteran agreed that this rating was appropriate and included only the periods for which the Board assigned a 50 percent disability rating in the appeal.  

With respect to the time period of June 1, 2008, to October 2, 2009, the Board finds that entitlement to a disability rating in excess of 50 percent for PTSD has not been shown.  There is only limited evidence from this time period on which to base a disability rating, but the Board finds the Veteran's state at the end of his in-patient psychiatric treatment to be informative.  Specifically, at the time of discharge in May 2008, the Veteran had been assigned a GAF score of 55 and he was in good spirits and capable of resuming his daily life.  He returned to regular therapy sessions at VA where he consistently had GAF scores in the mid-50s, indicative of a moderate level of disability.  

The Board notes the statement in the JMR that the Board should have addressed whether the Veteran's hallucinations or his history of having tried to kill someone would support a disability rating higher than 50 percent.  With respect to the Veteran's statements, as offered at the October 2009 VA examination, that he had tried to kill his brother and had shot at a co-worker, the claims file indicates that these incidents occurred shortly after the Veteran's return from Vietnam.  Inasmuch as the Veteran has stated that they occurred approximately 30 years prior to the Veteran's first claim for benefits, that the record shows no other incidents of violence, and that statements by the Veteran in therapy focused on nothing more severe than verbal outbursts, the Board finds that these incidents of violence are not relevant to the appropriate rating to be assigned to the time period at issue.  With respect to the Veteran's hallucinations-seeing snakes and bugs and hearing footsteps, and occasionally talking to people (service buddies) who are not there during flashbacks and nightmares-the Board finds that these are likewise not sufficient basis for a disability rating higher than 50 percent.  Specifically, the Board notes that the Veteran's statements indicated that he was aware that what he was seeing was not real, even during the incidents.  Also the Veteran's mental health providers repeatedly noted these symptoms but stated that he had not exhibited overt psychosis and continued to assign GAF scores consistent with a moderate level of mental health impairment.  The Board further notes that in so finding, emphasis is on the Veteran's overall disability picture and not the presence or absence of any one specific symptom.  See, e.g., Mauerhan v. Prinicipi, 16 Vet. App. 436 (2002).

With respect to the time period after October 5, 2011, the Board also finds that entitlement to a disability rating in excess of 50 percent for PTSD has not been demonstrated.  At the October 5, 2011 VA examination, the examiner specifically indicated that the Veteran met the specific criteria for 50 percent disability, that is, occupational and social impairment with reduced reliability and productivity.  In the time prior to the VA examination, the Veteran's mental health providers had assigned higher GAF scores of 55 and 58 (indicative of moderate disability), and these evaluations continued after the VA examination.  In addition, the Veteran described himself as doing well and getting along better with his wife and family, with better results from his prescribed medication. This evidence is consistent with a return to a 50 percent disability rating rather than a continuation of the 70 percent disability rating assigned prior to October 5, 2011. 

Pursuant to the June 2015 JMR, the Board has considered the question of whether opinions on the Veteran's employability also indicate that a disability rating higher than 50 percent is warranted.  For example, in August 2010, the Veteran's VA mental health provider noted that the Veteran had sleep disturbance and trouble concentrating because of his PTSD.  The provider stated that the Veteran was "unemployable" and that his condition was "permanent."  All of the ongoing mental health treatment notes, however, both before and after this statement, assign GAF scores in the 50s, including a score of 58 in September 2010, and all describe the Veteran as having "moderate impairment in social and occupational function."  As such, the characterization of the Veteran as "unemployable" due to PTSD is clearly not the equivalent of a disability rating for total social and occupational impairment.

With respect to employability, the Board has also considered the findings and report of the VRC in November 2013, to include the assessment that the Veteran would not be able to work a full day without distraction from intrusive thoughts, that he would have difficulty getting along with co-workers, and that his memory and concentration problems would interfere with his job.  Preliminarily, the Board notes that all of these symptoms have been considered in the assignment of the 50 percent disability rating.  Further, the Board notes the VRC's statements that the Veteran's symptoms would render him an "ineffective and undependable worker" and the comment that the fluctuating nature of the Veteran's symptoms would render him unemployable.  The Board notes that the 50 percent disability rating criteria is one which includes "reduced reliability and productivity," the same scenario framed by the VRC.  As such, the picture painted by the VRC is not sufficient evidence of entitlement to a disability rating higher than 50 percent.

The Board notes that in November 2014, the Board remanded the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis.  Adjudication of this issue would be the best method to address the question of whether the Veteran is unemployable due to his PTSD regardless of the fact that the overall disability picture is more consistent with a 50 percent rating.  Notably, the Veteran did not appeal that referral, as specifically noted in the JMR. 

The Board acknowledges the Veteran's argument that he is entitled to a still higher disability rating and that this rating should be effective for the entire appeals period.  Moreover, the Veteran and his wife are considered competent and credible with respect to their report of his psychiatric symptoms and fluctuations of mood.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board accepts that the Veteran perceives his symptoms to be severe and has considered his statements carefully along with the other evidence.  The Board has considered the Veteran's testimony at hearing and statements to the VRC regarding such episodes as needing to "hide" during his son's wedding and getting lost on the way to visit his son.  With respect to those specific episodes, the Board notes that no date was provided which would allow the Board to determine if they occurred during the period for which a 70 percent rating was provided.  A review of the record, however, indicates that the Veteran's son got married in approximately 2006, as a February 2006 treatment note recorded the Veteran's anxiety regarding preparation for the son's upcoming wedding.  In light of the uncertainty as to the date of these episodes, their evidentiary value as to the specific periods on appeal is reduced.  Even if, however, the episodes occurred during either of the time periods on appeal, the Board finds that they are consistent with the described discomfort in social settings and short-term memory loss which have already been considered in reaching the decision to assign a 50 percent disability rating.

Despite giving due consideration to the Veteran's statements, however, the Board finds that the medical evidence of treating providers and VA examiners is entitled to more evidentiary value with respect to the appropriate rating to be assigned for the Veteran's symptoms.  Treating mental health and VA examiners have additional training and expertise in dealing with mental health issues, as well as experience with the wide range of potential symptoms encompassed in the DSM and rating criteria which allow for a more informed and objective assessment of the Veteran's disability picture.  As such, the Board does not find that the evidence of record supports a disability rating higher than 50 percent after October 2011.

Finally, with respect to the question of entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), such a rating would be predicated on a finding that the available schedular disability rating is inadequate to address the service-connected disability on appeal.  The Board has set forth above all of the reasons that the Veteran's symptoms and disability level are consistent with the rating schedule for PTSD.  As such, the Board finds that the assigned schedular rating is adequate for the time periods at issue and no referral for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to a disability rating higher than 50 percent for PTSD for the period of June 1, 2008, through October 2, 2009, is denied.

Entitlement to a disability rating higher than 50 percent for PTSD after October 5, 2011, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


